IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                February 4, 2010 Session

      WILLIAM CAMERON CONE v. GEORGIA ELISE DUNN CONE

                 Appeal from the Circuit Court for Robertson County
                          No. 10443    Ross H. Hicks, Judge


                 No. M2008-02303-COA-R3-CV - Filed April 29, 2010


In this post-divorce custody dispute, mother challenges the trial court’s decision to change
the primary residential parent to father. The trial court found mother’s allegations of sexual
abuse to be unfounded, and the evidence does not preponderate against the trial court’s
determination. We find no error in the trial court’s modification of the primary residential
parent or in its denial of mother’s requests for post-judgment relief. We therefore affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A NDY D. B ENNETT, J., delivered the opinion of the Court, in which P ATRICIA J. C OTTRELL,
P.J., M.S., and R ICHARD H. D INKINS, J., joined.

Cynthia A. Cheatham, Manchester, Tennessee, for the appellant, Georgia Elise Dunn Cone.

Grant Charles Glassford, Brentwood, Tennessee, for the appellee, William Cameron Cone.

Ben H. Cantrell, Nashville, Tennessee, and Alene Ross Levy, Houston, Texas, for the
Amicus Curiae, Justice for Children.

                                         OPINION

                        F ACTUAL AND P ROCEDURAL B ACKGROUND

      Georgia Dunn Cone (“Mother”) and William Cameron Cone (“Father”) were married
on November 30, 2002, in Phoenix, Arizona. Cameron Forest Dunn Cone (“Child”) was
born on August 31, 2003. Mother and Father separated soon thereafter in December 2003.
Father filed a petition for divorce in Missouri,1 and Mother filed a petition for divorce in the
Circuit Court of Robertson County, Tennessee. Mother’s petition included allegations that
Father was abusive, suicidal, a sexual addict, and a pathological liar.

       The Missouri court granted Mother and Father a divorce on April 25, 2005, but
declined to rule on any issues related to Child, who lived in Tennessee, or any property
located in Tennessee.

        In May 2004, Father filed a motion in Robertson County circuit court requesting
reasonable parenting time, and Wife filed a motion for an extended restraining order and a
motion for psychological testing, a polygraph, and sexual preference testing of Father. The
parties entered into an agreed order continuing the hearing on these motions until July 2004
and allowing Father to have supervised visits with Child at Wife’s residence in Cross Plains,
Tennessee; the order specified that Father was not conceding that supervised visitation was
necessary. A week later, Mother sought an order of protection based upon an incident during
Father’s visitation with Child when Father allegedly became belligerent.

        After a hearing in July 2004, the court denied Mother’s motion to extend the
restraining order and petition for an order of protection, denied Mother’s motion for testing
of Father, and granted Father unsupervised parenting time with Child. Father could not take
Child out of the jurisdiction. In its order, entered on September 16, 2004,2 the court decreed
that Father would begin to have overnight parenting time on alternate weekends beginning
on October 2, 2004.

       Medical records show that, on multiple occasions beginning in July 2004, Mother
expressed concerns to physicians treating Child about possible physical or sexual abuse by
Father. These concerns arose in part out of the fact that Father’s father, a psychiatrist, had
been convicted and imprisoned for sexual abuse of patients and Mother’s suspicion that
sexual problems ran in Father’s family. In September 2004, Mother took Child to the
emergency room after finding what she described as a pubic hair in the child’s diaper. The
emergency room physician found no evidence of abuse, and the Department of Children’s
Services concluded that the allegations were unfounded.

       In October 2004, Mother told a physician that she continued to be very concerned
about sexual assault by Father. The physician referred Child to a pediatric urologist, Dr.
Mark Adams, to whom Mother reiterated her concerns about sexual abuse. Dr. Adams


       1
           Father is a veterinarian in Missouri.
       2
           Disagreements between the parties as to the contents of the order delayed its entry.

                                                      -2-
reassured Mother that the condition of Child’s penis in no way suggested abuse. Child was
not circumcised, and the pediatrician advised Mother that circumcision was medically
indicated, but Mother preferred to keep the child uncircumcised.

      After a status conference in January 2005, Father’s parenting time was increased, and
he was permitted to take Child out of the jurisdiction.

       At a pediatrician visit on June 9, 2005, Mother described increasingly aggressive
behavior by Child. Child had not received any immunizations, and Mother and the doctor
discussed an immunization schedule.

       On June 13, 2005, the trial court held a hearing to determine a permanent parenting
plan. Over the next several months, the parties disagreed over the contents of the trial court’s
decision.

        On June 17, 2005, Mother took Child to another doctor, Dr. Paul Yim, not a
pediatrician, complaining that Child had a swollen penis and behavior changes. Dr. Yim
noted penile redness, no foreskin edema, and the foreskin was mildly retractable. He
suggested that Mother consult a psychologist concerning the behavior changes and a
urologist. He noted that Mother was considering taking Child to Our Kids Center.3 In his
deposition testimony, Dr. Yim stated that penile redness was not unusual in an uncircumcised
child, that he was not familiar with Our Kids, and that he did not suggest taking Child to Our
Kids. Mother and Child returned to Dr. Adams, whose notes indicate that Mother was “very
very focused” on abuse concerns. He assured her at length that Child’s physical condition
was normal.

       In August 2005, Mother saw Dr. Yim again stating that Child reported pain in his anal
area. There were no findings on exam. In October 2005, at a visit with one of Child’s
pediatricians, Mother reported that Child was not sleeping well and that she suspected sexual
abuse by Father. The pediatrician found no physical evidence of abuse. A few weeks later,
at a visit with another pediatrician in the practice, Mother reported that Child had just
returned from visitation with Father and was sick. Child complained of his bottom hurting,
and Mother saw a patch of redness. Mother again stated that sexual abuse ran in Father’s
family. The doctor found nothing unusual and prescribed medication for coccyx pain.

      The permanent parenting plan was not actually signed and entered by the court until
October 27, 2005. Mother was named the primary residential parent, and Father had



       3
           Our Kids Center is a facility for sexually abused children.

                                                      -3-
parenting time on alternating weekends in three- or four-day increments. Father had longer
parenting time periods during the summer months.

       Father remarried in November 2005.

      Beginning on June 6, 2007, Mother took Child to Kathy Clanton Reeves, a clinical
psychologist in Kentucky, who conducted play therapy with Child.

       Father had parenting time with Child from June 10, 2007, through June 24, 2007. On
June 25, 2007, Mother took Child to Dr. Victoria Rundus, a pediatrician in the same practice
with the other pediatricians who had treated Child, for a check-up. Dr. Rundus found bruises
on Child’s buttocks and noted that Child was “in counseling for possible sexual abuse by the
father.” The next day, Dr. Rundus referred the case to the Department of Children’s Services
(“DCS”). The following statement appears in Dr. Rundus’s records:

       I saw patient for WCC yesterday and several bruises noted by me to his
       buttocks, discussed at length with mom family history of sexual abuse/incest
       on the paternal side. MGF is in prison secondary to conviction of sexual
       battery. Forest’s Father allegedly was abused by his father and Father has
       admitted to a pornography addiction. Forest sees Father in Missouri every
       other w/e. Mom asked Forest about some redness to his penis recently and
       patient stated “that is where Daddy put the handle” and then he made
       movements with his arms as if he were striking his penis. I am concerned
       about the possibility of sexual abuse to Forest by his father and have made a
       referral to DCS Central Intake . . . .

       Child had his second play therapy appointment with Dr. Reeves on June 29, 2007. Dr.
Reeves noticed a mood change in Child, who “interacted with the toys this session in a very
destructive manner.” She also noted bruising on Child’s face.

       The DCS referral by Dr. Rundus was investigated by Detective Angela Looney of the
Robertson County sheriff’s department. On July 5, 2007, Sarah Lynch, a DCS case manager,
interviewed Child at his home; Detective Looney was present during the interview. When
Father arrived at a McDonald’s restaurant to pick Child up for parenting time on July 6,
2007, he was met by Detective Looney and Ms. Lynch, who informed him that he would not
be permitted to pick up Child because of the ongoing investigation of allegations of sexual
abuse of Child by Father and his wife, Mary Jo Cone.

       On a referral from DCS, Our Kids Center performed a “medicolegal evaluation” of
Child on July 12, 2007. Mother accompanied Child to the evaluation, and the report includes

                                            -4-
extensive history given by Mother. The physical examination was described as “within
normal limits for the anogenital portion of the exam.” The report notes that “[a] normal
exam neither confirms nor rules out the possibility of sexual contact.” Cultures and samples
were taken for testing.

       Father filed a petition to modify the parenting plan on July 13, 2007. He denied that
he had abused Child in any way and requested that he be made Child’s primary residential
parent. Later that month, Mother filed a motion to suspend visitation during the sexual abuse
investigation. After a hearing on July 31, 2007, the court granted the joint motion for the
appointment of a guardian ad litem and granted in part and denied in part Mother’s motion
to suspend visitation during the investigation. Father was given supervised parenting time
for two-hour sessions on two consecutive days on alternating weekends. The parenting time
sessions were to occur at the Exchange Club Family Center in Nashville or at the Family
Guidance Center in Clarksville.

       During the DCS investigation, Father agreed to be interviewed. On the day of the
scheduled interview, however, the detective stated that it would be a waste of time to
interview Father if he was going to deny the allegations and make a “self-serving” statement.
Thus, the detective chose not to conduct an interview with Father. Father also agreed to take
a polygraph test, but his attorney objected to the preliminary test questions proposed by the
sheriff’s department.4

       Child attended more play therapy sessions with Dr. Reeves on June 29, 2007, and four
dates in July 2007. On July 31, 2007, Dr. Reeves wrote a letter to Ms. Lynch at DCS
summarizing her treatment of Child to date. Dr. Reeves described her observations from
each play therapy session and noted the following themes:

       1) A marked mood change was noted following the extended visitation with
       his father. This mood change has since calmed in the absence of visitation
       with his father.

       2) Forrest [sic] identifies he has two separate identities:
              a. Forrest [sic] with mom; and
              b. Cameron–mad with dad.5




       4
           The first control question was: “Have you ever lied to a person of authority?”
       5
           Mother called Child by the name “Forest,” and Father called him “Cameron.”

                                                     -5-
       3) Forrest has projected observing his dad’s anger and has projected negative
       feelings toward his dad.

Based upon the identified themes, Dr. Reeves recommended that Child remain in individual
play therapy, with the hope that Father “can be integrated into his therapy to resolve these
issues (contingent upon a recommendation from the Department of Children’s Services).”
Dr. Reeves also recommended a comprehensive psychological evaluation of Father and that
Child’s visitation with Father “remain suspended (as imposed by Children’s Services)
throughout the duration of the investigation and subsequent treatment recommendations.”

     On August 3, 2007, Ms. Lynch notified the Missouri child abuse hotline. In a written
summary of the DCS investigation, Ms. Lynch made the following statements:

       Child Protective Services Investigator/Forensic Interviewer interviewed the
       child on 07/05/2007. Cameron Forest Dunn Cone gave a detailed discloser
       [sic] of the events that happen to him with his body while he is in the care of
       his father, Dr. Cone and his step-mother “Jo” (Mary Jo Kenney Cone). The
       Department of Children’s Services in Robertson County does not have
       jurisdiction over this case since we cannot prove that any of the alleged abuse
       was to have happened in Robertson County. CPS Lynch will be sending all
       information she has collected in the process of the investigation to the
       designated worker for Missouri so that the case can be further investigated in
       the county where the father resides.

The information sent to Missouri included a transcript of the July 5, 2007 interview with
Child.

       In a letter dated September 4, 2007, the Missouri Department of Social Services
notified Ms. Lynch of its conclusion that the allegations were “unsubstantiated” based upon
a “finding of insufficient or no evidence for the allegations of abuse or neglect.” The letter
informed Ms. Lynch that she could request that the case be referred for review.

       On September 26, 2007, Ms. Lynch presented the case to DCS’s Child Protective
Investigative Team (CPIT). The CPIT review team consisted of Ms. Lynch, Detective
Looney, and representatives from law enforcement, the district attorney’s office, juvenile
court, mental health professionals, and the child advocacy center. CPIT recommended that
the case be closed with a classification of “allegation indicated/perpetrator indicated.”

        The guardian ad litem filed a motion for independent psychological testing of the
parties and independent testing of Child, and the motion was heard on October 2, 2007. The

                                             -6-
court ordered the guardian ad litem to notify counsel for both parties of the independent
examiner she would select for psychological testing, and the parties were given time to
provide the guardian ad litem with all documentation they wanted provided to the examiner
prior to the evaluations. Father’s supervised parenting time was increased to three hours per
visit.

        In a letter dated October 3, 2007, Ms. Lynch notified Father that DCS had identified
him as an “indicated perpetrator of child neglect or child abuse involving [Child].” Attached
to the letter was a case file review form. Father requested an administrative review.

        Child continued to see Dr. Reeves for play therapy. In a letter written to Mother’s
attorney on October 11, 2007, Dr. Reeves opined that, “Based on the clinical/play sessions
with this child, Forest projects clinical data consistent with a child who has been sexually
abused.” She stated that Child’s projections reflected anger toward Father and that Child
identified Father “as the adult male figure in his sexually inappropriate projections.”

        On October 23, 2007, Mother recorded her own interview with Child. The next day,
Child attended play therapy with Dr. Reeves, who summarized the first part of the session
as follows:

       Forest entered this session having his mom carry him into the therapy room.
       He quickly engaged in the cooking center. Mom quietly (Forest seemed
       uninterested in the adult quiet exchange), shared her concern over statements
       Forest had made to her the previous night. She related she had recorded this
       conversation and wanted to know if this therapist felt it would be helpful for
       her to listen to the tape. This therapist informed mom, it would be more
       beneficial to the therapy process if Forest could share the conversation in the
       therapy session. The therapist asked mom to ask Forest if he would share their
       conversation with Dr. Cathy. Before mom could leave the therapy room,
       Forest stated, “I poked her butt.” When asked whose butt he responded, “Mary
       Jo’s.” He then proceeded to collect the daddy and the mommy doll and put
       them on the floor. He began to wrestle with them. As this behavior continued
       he became short of breath and seemed unaware this therapist and mom were
       still in the room. His mom sat quietly on the couch while he projected this
       behavior. When engaged in this wrestling behavior with the dolls, he
       spontaneously stated, “He poked my bottom with a stick.” He did not respond
       when asked who poked his bottom with a stick. During this entire wrestling
       activity with the dolls, Forest talked angrily to the dolls and only responded
       when this therapist placed a pillow under his head when it appeared he was
       becoming more aggressive in his play. . . . [Mother leaves the room.] When

                                             -7-
       asked to tell this therapist about what had happened he responded, “Dad put
       a stick in my butt.” When asked what he did he stated, “I fought him. I fought
       him and Mary Jo. Steve and Sammy were there too.” . . . .

        During the period from November 15, 2007, through December 21, 2007, Dr. William
Bernet, a psychiatrist, and Dr. James S. Walker, a clinical psychologist, performed an
independent evaluation of Mother, Father, and Child at the request of the guardian ad litem.
Drs. Bernet and Walker gathered information from numerous sources. Dr. Walker conducted
psychological testing of all three family members, and Dr. Bernet conducted forensic
psychiatric evaluations of each family member.6 In an extensive report dated February 12,
2008, Dr. Bernet and Dr. Walker concluded that Child was not sexually abused by Father and
recommended that Father should be Child’s primary residential parent. One reason for their
recommendation concerning the primary residential parent was that Mother was
“preoccupied with the mistaken idea that Dr. Cone has abused Cameron Forest.” Drs. Bernet
and Walker also recommended that Father receive counseling “to help him deal with his
anger, his relationships with other people, and to address issues that may arise regarding
Cameron Forest.” They recommended that Mother have counseling “to help her deal with
her strong feelings regarding Dr. Cone and her suspicions of him.” Drs. Bernet and Walker
did not feel further counseling was necessary for Child at present.

       On February 15, 2008, Father filed a verified motion for unsupervised parenting time
or immediate temporary possession of Child and for a restraining order. After a hearing on
March 6, 2008, the court entered an order providing that Father’s parenting time would no
longer be supervised and that he was restored to the parenting time set forth in the October
27, 2005 permanent parenting plan.

        In May 2008, DCS notified Father that his administrative review would be stopped
until the final decision in these civil proceedings.

       After the Missouri Department of Social Services found the abuse allegations to be
unsubstantiated, Mother’s attorney sent a copy of Ms. Lynch’s interview with Child and other
materials along with a letter to the prosecuting authorities in Missouri. In May 2008, the
Taney County Sheriff’s Department issued a report on the abuse allegations regarding Child.
The report includes the following statement: “[I]t appeared as though [Ms. Lynch] had set
a goal for herself when talking with the victim. The conversation was led by her in the
direction she wished to take. It was obvious the interview was suggestive in nature.” The
report also noted Mother’s focus on Father’s father’s history of abuse and the lack of any


       6
           Dr. Bernet met with Father for over five hours, Mother for over 8 hours, and Child for over 2 hours.


                                                      -8-
documentation of physical injuries. As to Mother’s October 2007 interview with Child, the
report states: “Mother focuses on certain points and appears leading in her questioning and
misinterpreting what her son is telling. The recording is questionable as to the reality of what
actually (if anything abusive) took place.” The Taney County Prosecuting Attorney’s Office
notified the parties’ attorneys that it declined to pursue any criminal charges against Father
because there was “a lack of evidence that any crime has been committed against this child.”

                                                T HE T RIAL

        The case was heard over a period of six days in July 2008. On the first two days of
the trial, the court heard testimony from the parties’ experts. Dr. Bernet and Dr. Walker
testified about their evaluation of Mother, Father, and Child and their report. Mother put on
testimony from Dr. Marc Ackerman and Dr. David McMillan, clinical psychologists who had
reviewed the Bernet/Walker report but had not interviewed the parties or Child. Dr. Rundus,
pediatrician, then testified about her treatment of Child and her report to DCS. The court
also heard testimony from Dr. Gordon Heseman, a Missouri veterinarian who sold his
practice to Father, about his observations of Father’s relationship with Child.

        Sarah Lynch, DCS employee, testified on the second day of the trial. She stated that
she had interviewed Child at Mother’s home with Detective Looney present and that the
interview was not videotaped. According to Ms. Lynch, Child was more attentive when she
addressed him as Forest than when she called him Cameron. Ms. Lynch testified that, after
the CPIT review, the case was closed due to lack of jurisdiction because there was no proof
that the alleged abuse happened in Robertson County. The trial court was provided with two
transcripts7 of Ms. Lynch’s interview with Child, and the audiotape of the interview was
played during the hearing.

       On cross-examination, Ms. Lynch agreed that there were a lot of distractions in the
place where she chose to interview Child. When asked to rate the productiveness of the
interview, Ms. Lynch stated: “On a scale of one to ten, ten being probably the smoothest they
could be, one being difficulty as far as being able to keep the child involved in the interview
or something, I would say that this one was probably a three.” As to the information gained,
Ms. Lynch rated the productiveness as a level six, considering the child’s age at the time (not
yet four years old).

      On day three, Mother was questioned by Father’s attorney and the guardian ad litem.
Mother described the ranch where she lived and acknowledged that she had occasionally had
people stay overnight at her house. One man stayed at Mother’s house for a couple of

       7
           One transcript was done by DCS, the other by a court reporter.

                                                    -9-
months; he was a friend of Mother’s friend in California and did some work at the ranch. On
another occasion, a worker stayed overnight at Mother’s house because he had completed
work very late. When Mother had to be gone for a day or weekend for her work in the horse
business or as a makeup artist, Child would be taken care of by a family that had known
Child since he was a baby.

        When asked whether she believed that Father had sexually abused Child, Mother
stated, “I don’t know what to believe regarding that,” and cited the conflicting opinions of
various professionals. According to Mother, Child’s behavior had become calmer and less
aggressive after his visitation with Father was discontinued when the DCS investigation
began. Once Father began having unsupervised visits again earlier that year, Child began
wetting the bed and urinating on furniture and rugs.

       Mother testified that she felt she had “always facilitated a very harmonious and . . .
very loving relationship” between Father and Child and had tried to insure that Child was not
affected by the controversy over possible sexual abuse. Asked what visitation schedule she
desired for Child, Mother testified as follows:

       A. . . . Having got such conflicting information throughout the last year, and
       because I don’t know that anyone can rule it out entirely, and certainly nobody
       can say it definitely happened, I would have to say my most comfortable place
       would be supervised visitation until Forest was a credible, older child who
       could speak for himself. But, you know, I would just–I just want Forest’s life
       to be really normal. I just want it to be really normal. And whatever way we
       can make it that, that’s what I want.

       Q. Do you think he’s a credible child now?

       A. According to the experts, no. You know, they are saying he is not. And
       they say that he confabulates, and we all hear that. He clearly confabulates.
       Does that mean you can disregard everything he says? No, I don’t think so.
       But who could ever say what’s truth and what’s fiction? We will never know,
       so you’ve just got to move on.

       Q. . . . Will you ever be comfortable with Dr. Cone having unsupervised
       visitation with Forest?

       A. Yes. I think when Forest is a little older, I would, because, you know, he
       would be older. He would be not as vulnerable.



                                            -10-
       On day four of the hearing, Detective Looney testified. Based upon her observations
during the forensic interview of Child, Detective Looney felt Child was more cooperative
and comfortable when addressed as Forest, whereas he seemed “mad and upset” when he was
called Cameron.

       On cross-examination, Detective Looney testified that Mother had given her an eight-
page list of questions she wanted asked of Father during a polygraph. She further stated that
when she went to Mother’s house on July 3, 2007, as part of her investigation, Mother and
Child were not at home but that Fred Greene, one of Mother’s attorneys in this case, was
there. The detective recalled that Mr. Greene informed her that he was aware of the abuse
allegations and told her that Father’s father was in prison.

       Counsel for Father cross-examined Detective Looney about a meeting on July 23,
2007, at the sheriff’s department. She admitted that Father appeared to do an interview but
Lieutenant Bennett did not want to conduct an interview if Father was going to deny the
allegations and make a “self-serving statement.”

       Detective Looney acknowledged that Child had made statements during the interview
about Father, Mother, and his stepmother touching his penis. Her impression of the interview
was that his statements were focused mainly on Father. When asked to rate the quality of the
forensic interview of child, Detective Looney stated: “It wasn’t the best interview; one,
because he was in his room, all over the place, kind of, instead of being dedicated to sitting
in one place.” She admitted that Child was not concentrating well during the interview. The
detective acknowledged that Child’s statements were the main reason the CPIT indicated
Father.

        Mary Jo Cone, Father’s wife and Child’s stepmother, testified that she and Father had
been married from 1994 until 2002 and had remarried in 2005. During their first marriage,
Mary Jo Cone’s two daughters from a prior marriage lived in the household. Mary Jo Cone
testified that Father was an active parent with the two stepdaughters and continued to have
a good relationship with them as adults. She described Father as being a loving, engaged
parent with Child and denied that Father or she herself had abused Child in any way.

       Father testified on day five of the hearing. He described the arrangements he had
made for Child in the event he became the primary residential parent. Father also described
his parenting time with Child. Father testified that since June 2005 when the court named
Mother the primary residential parent, Mother had started videotaping the meetings when
they exchanged Child.




                                             -11-
       Father expressed concern over some statements made by Child about how to make a
baby. He also recounted a conversation Child had with Mother over the telephone in which
Child told Mother, “I got a booboo . . . now that I’ve told you about the booboo, I want the
present.” He then clarified to Mother: “Mom don’t you remember that if dad hurt me, you
would get me a present.”

        Father testified that Child’s problems with bedwetting had been alleviated by
curtailing his fluid intake in the evening. Father also took Child to the bathroom once during
the night. With these adjustments, the bedwetting issues had resolved. Father testified that
he had not observed Child displaying head banging, tantrums, or other behaviors reported by
Mother.

      During the parenting time immediately prior to the appointment with Dr. Rundus
when she noticed bruising on Child’s buttocks, Father and Mary Jo Cone had taken Child to
two water parks.

       When asked why he thought he was better suited to being Child’s primary residential
parent, Father testified that he could “facilitate a healthy upbringing for Cameron, because
he will not be subjected to the things that he’s been subjected to [repeated sexual abuse
medical exams, interviews about abuse] with me.”

      Portions of a videotape of a supervised visit between Father and Mary Jo Cone and
Child were played for the court.

        Father testified that he and Mother had many conversations about his father’s sexual
addiction and the effect on Father, but he never told Mother that he, Father, was a victim of
physical incest. Rather, Father sometimes felt that he had been a victim of emotional incest
in the sense that his father discussed inappropriate sexual matters with Father when he was
a child.

       The court heard testimony from the headmaster of the private school where Child
attended pre-kindergarten concerning Child’s preschool performance.

        Dr. Reeves, Child’s therapist, testified that Mother brought Child for therapy because
of concerns about his aggressive behaviors, including “wanting to touch his mom’s private
parts,” “trying to kiss her with his tongue,” and “a preoccupation he appeared to have with
animals mounting each other, and making statements that that’s what mom and dads do.”
Mother told Dr. Reeves that there was no current custody dispute and informed her about
relevant family history, including Father’s father being in jail for sexual assault.



                                             -12-
        In her testimony, Dr. Reeves summarized her play therapy sessions with Child. She
then identified themes and patterns of behavior of sexually abused children that she found
threaded through her notes regarding Child: “Playing out sexual acts; interest in intimate
parts; some disassociation or trance-like behavior; regressed behavior, including sucking on
a baby bottle and sucking on a teapot lid; aggressive play; feeding himself with the baby
bottle; nurturing and taking care of the babies; car chases, in which there was increased
speeds and crashes; good guys/bad guys; baby dolls hitting parental figures.” Dr. Reeves
opined that Child was able to differentiate between pretend and real statements that he had
told her.8

       Mother testified again as part of her own proof. She described the environment at the
ranch in which Child lived with her. She went over some of her interrogatory responses
regarding Father’s statements to her of sexual abuse and sexual addictions in his family.
According to Mother, Father expressed to her fears that he might endanger Child.

       According to Mother’s testimony, from around the time Child reached the age of two
(which occurred in August 2005), he began making sexually inappropriate comments and
behaviors, became fixated on human and animal genitals, and described inappropriate
comments or behaviors made by Father. Mother stated that Child told her that Father told
Child his penis was soft and touched his penis, and that Father had poked him in the bottom
with a broom handle. Mother testified that these statements and behavior began within a
month or two of the divorce and had continued. She had observed “an incredible focus on
genitalia and sexually acting out.”

        On cross-examination, Mother admitted that she had not included Father’s name or
contact information on Child’s school application form. She acknowledged that she did
breed horses at her ranch but denied that Child might have picked up some sexual content
at the farm. Mother breastfed Child until he was three years old. She testified that, when
Child told Dr. Bernet that he drank from Mother’s “boobies” that day, “he was making that
up.”

       After hearing the proof, the court asked both parties and the guardian ad litem to
prepare proposed findings of fact and conclusions of law.




        8
         As part of the proof, the court also considered the deposition testimony of Elizabeth Kenney
(Father’s stepdaughter), Dr. Jason Kastner (one of Child’s pediatricians), and Dr. Yim (another doctor who
saw Child).

                                                  -13-
                                   T RIAL C OURT D ECISION

      The trial court entered a thorough 20-page memorandum opinion and order on
September 9, 2008. The order includes factual findings concerning DCS’s investigation and
conclusions:

              The court finds the assessments and conclusions reached by Ms. Lynch
       and the child protective investigative team to be clearly erroneous. The court
       noted no difference in the child’s attentiveness based on the name by which he
       was addressed. On the contrary he was inattentive and disruptive throughout.
       The interview itself was conducted in a manner which violated DCS protocol.
       It was not scheduled in a timely manner; it took place at the alleged victim’s
       home; it was conducted by an inexperienced interviewer; Det. Looney was
       allowed to participate in the interview; Ms. Lynch failed to establish any
       rapport with the child; Ms. Lynch did not follow up on the one clear statement
       made by the child regarding abuse, a statement which implicated the Mother;
       and the interview was conducted in an incompetent manner. The interviewer
       clearly lost control of the interview; became impatient; offered repetitive,
       leading and suggestive questions; and relied upon information gained only
       from the Mother or Mother’s counsel, which in and of itself made an impartial
       evaluation of the interview by Ms. Lynch unlikely if not impossible.

              The court finds that nothing in the interview provides any evidence that
       any disclosures were actually made by the child. In addition to its own
       assessment of the interview made while listening to the audiotape and
       reviewing the transcript, the court also relies on the testimony of Dr. William
       Bernet in making this finding. Dr. Bernet described the interview as
       disorganized and indicated that no conclusions could be drawn from it
       whatsoever because the child was “all over the map”; the interviewer offered
       suggestive questions; the interview was audiotaped rather than videotaped; the
       location was wrong; and the child “confabulates” by saying that adults want
       him to.

       In its order, the court discussed the Bernet/Walker report and summarized the report’s
conclusions. The court noted the report’s findings with regard to Father’s psychological
weaknesses involving anger. With respect to Mother’s psychological issues, the court stated
that Mother “had a style of looking to find fault with [Father] even to the point of distorting
or misrepresenting his actual behaviors” and that “[s]he has consistently searched for proof
of her firmly held belief [that Father had sexually abused Child], and she encouraged the
child when he made statements consistent with her belief.”

                                             -14-
       After reviewing the Bernet/Walker recommendations and the reasoning behind them,
the court concluded: “Based on the court’s familiarity with the Mother and the lengthy
history the court has with her and this litigation, the court accepts in full the Bernet/Walker
psychological assessment of the Mother.” The court noted that “despite the court having
found the allegations against the Father [at the hearing in June 2005] to be untrue, and
despite the court’s admonitions to her, [Mother] waited only four days after the court’s ruling
before initiating new efforts to deny and restrict Father’s visitation by making statements
about Father to others which this court has found to be false and/or misleading.” The court
went on to highlight the Bernet/Walker documentation of Mother’s psychological
weaknesses that have a negative impact on her parenting abilities:

       [Mother] portrays her behaviors and motivations in a very positive light. She
       appears to lack insight into the strong feelings and motivations that are driving
       her behavior in casting Will Cone as a child abuser and unfit parent. She has
       become obsessed and fixated upon her negative campaign to denigrate Dr.
       Cone, regardless of the negative impact her behavior is having upon her son
       and her son’s relationship with his father. She evidences narcissistic
       personality traits, with a strong sense of entitlement, a willingness to exploit
       others to achieve her own ends, and a lack of empathy or ability to recognize
       or identify the feelings and needs of others with whom she is in a relationship.
       Her defensive style is marked by projection, that is, rather than correctly
       understanding the feelings and motivations of others, she inaccurately
       perceives others to be acting out the negative feelings that she in fact
       possesses, including anger, hatred, and entitlement.

        The trial court also addressed the conclusions reached by Dr. Reeves, emphasizing
that the alleged disclosure occurred the day after Mother’s tape-recorded conversation with
Child, and on the only day when Mother carried Child into the play therapy room. The court
remarked that, as observed by Dr. Bernet, Mother tried “to elicit information through
repetitive and suggestive questions.” The interview violated the safety plan signed by
Mother in July 2007, which stated that no one was to speak to Child about the sexual abuse
allegations other than Dr. Reeves and DCS. Also of significance to the court was Dr.
Reeves’s failure to listen to the entire recorded interview by Mother; because she did not
listen to the tape, Dr. Reeves “did not realize how these statements came about and were
reinforced by Mother.”

       After summarizing the evidence, including all of the expert testimony, and stating its
factual findings, the court set out conclusions of law, beginning with its conclusion that
Father had met the burden of proving that there had been a material change of circumstances
since the October 27, 2005 order. The court then made conclusions with respect to each of

                                             -15-
the best interest factors pursuant to Tenn. Code Ann. § 36-6-106(a), found the allegations of
sexual abuse by Father to be untrue, and expressly agreed with and accepted the
Bernet/Walker report. The court determined that it was in Child’s best interest for Father to
be made the primary residential parent.

        Mother filed a timely notice of appeal. On March 5, 2009, Mother filed a motion
pursuant to Tenn R. Civ. P. 60.02(5) challenging the September 2008 order, as well as the
order and judgment entered on December 2, 2008. Mother also sought recusal of the trial
judge from all further proceedings based upon an alleged post-trial conversation between the
trial judge and one of Mother’s former attorneys in this matter, Roger Maness. In her
motion, Mother alleged that “the court’s erroneous perception of the relationship [between
Mother and attorney Greene] biased him against [Mother] and her counsel, and played a
substantial role in Judge Hicks’ negative assessment of the evidence and the parties’
credibility during the trial.” This court remanded the case to the trial court for consideration
of Mother’s motions.

       On June 15, 2009, the trial court denied Mother’s Rule 60 motion and her motion for
recusal.

                                      ISSUES ON A PPEAL

        Mother asserts that the trial court erred in changing the primary residential parent to
Father based in large part on Tenn. Code Ann. § 36-6-106(a)(10) (the parent’s willingness
to foster a close relationship with the other parent) when DCS had determined that Father had
sexually abused Child. Mother argues that the trial court erroneously reviewed and rejected
DCS’s findings of sexual abuse and that the court’s modification of the primary residential
parent in this case violated the Protective Parent Reform Act, Tenn. Code Ann. § 36-6-112.
Mother further asserts that the trial court erred in denying her request for Rule 60 relief and
for recusal and in supplementing the record. An amicus curiae brief was filed on behalf of
Justice for Children, a child advocacy group, asserting that the trial court improperly relied
on parental alienation syndrome in making its custody determination. Father seeks an award
of attorney fees on appeal on the ground that Mother’s appeal is frivolous.

                                          A NALYSIS

                                  Primary residential parent

      Mother argues that the trial court erred in making Father the primary residential parent
because the court improperly relied upon Tenn. Code Ann. § 36-6-106(a)(10) as the most



                                              -16-
significant factor despite DCS’s indication of Father as a child sexual abuser; improperly
overturned DCS’s findings; and acted in violation of the Protective Parent Reform Act.

       Our review of the trial court’s findings of fact is de novo with a presumption of
correctness unless the preponderance of the evidence is otherwise. Tenn. R. App. P. 13(d);
Kendrick v. Shoemake, 90 S.W.3d 566, 570 (Tenn. 2002); Marlow v. Parkinson, 236 S.W.3d
744, 748 (Tenn. Ct. App. 2007). Determinations regarding custody “often hinge on subtle
factors, including the parents’ demeanor and credibility during the divorce proceedings
themselves.” Gaskill v. Gaskill, 936 S.W.2d 626, 631 (Tenn. Ct. App. 1996). We “give great
weight to the trial court’s assessment of the evidence because the trial court is in a much
better position to evaluate the credibility of the witnesses.” Boyer v. Heimermann, 238
S.W.3d 249, 255 (Tenn. Ct. App. 2007).

        It is well-established that, in order to modify a parenting plan to change the primary
residential parent, the trial court must apply a two-part analysis: the court must find that
“both a material change of circumstances has occurred and a change of custody is in the
child’s best interests.” Kendrick, 90 S.W.3d at 575. Tenn. Code Ann. § 36-6-101(a)(2)(B)
is the relevant statutory provision as to what constitutes a material change of circumstance
in the context of a custody change:

       If the issue before the court is a modification of the court’s prior decree
       pertaining to custody, the petitioner must prove by a preponderance of the
       evidence a material change in circumstance. A material change of
       circumstance does not require a showing of a substantial risk of harm to the
       child. A material change of circumstance may include, but is not limited to,
       failures to adhere to the parenting plan or an order of custody and visitation or
       circumstances that make the parenting plan no longer in the best interest of the
       child.

As noted by the court in Kendrick, “‘[t]here are no hard and fast rules for determining when
a child’s circumstances have changed sufficiently to warrant a change of his or her custody.’”
Kendrick, 90 S.W.3d at 570 (quoting Blair v. Bandenhope, 77 S.W.3d 137, 150 (Tenn.
2002)).

       Mother’s arguments attack the trial court’s best interest determination; they do not
address the trial court’s finding that there had been a material change of circumstances since
the October 2005 order. The evidence does not preponderate against the trial court’s finding
of a material change of circumstances.




                                             -17-
        We begin our review of the trial court’s best interest determination by examining the
effect of DCS’s indication of Father as a perpetrator of child abuse. DCS made an
investigation and found sufficient evidence to indicate Father as a sexual abuse perpetrator.
The agency then notified Father that he was entitled to a review of this decision, and Father
filed the appropriate request for review. By that time, Father had initiated this court action
to modify the parenting plan, and DCS essentially put its administrative review process on
hold during the court proceedings. The DCS indication reflects the agency’s initial decision,
made without interviewing Father or holding any kind of hearing. While this finding was
entitled to some weight in the trial court’s decision, it was not final or binding upon the
court.9 We reject Mother’s argument that the trial court failed to give sufficient weight to
the DCS findings.

       In making its best interest determination, the court is to consider the factors set forth
at Tenn. Code Ann. § 36-6-106(a). The trial court in this case considered each of the
statutory factors as follows:

        a. Both parents love this child and have appropriate affection (factor 1).

        b. Both parents have provided food, however, the child’s educational needs
        are not being met and the medical care has been neglected as evidenced by the
        failure of the Mother to have the child immunized. Further, the Mother’s
        actions with regards to her continued medical visits and complaints of sexual
        abuse and her continued exposure of the child to examinations for sexual abuse
        is not in the best interest of the child and weighs in favor of Father (factor 2).

        c. The child has primarily resided with the Mother (factor 3).

        d. The Mother has allowed other people, including men she has only known
        for a week, to stay at her home overnight, which is a concern (factor 4).

        e. Both parents are physically healthy, however, the Father has anger issues,
        and the mother is preoccupied with the alleged sexual abuse of the child by the
        father, and this will have a negative impact on the child in the future according


        9
         This court is mindful of the proposition that, “When an administrative agency is acting in a judicial
capacity and resolves disputed issues of fact properly before it which the parties have had an adequate
opportunity to litigate, the courts have not hesitated to apply res judicata to enforce repose.” Morris v.
Esmark Apparel, Inc., 832 S.W.2d 563, 566 (Tenn. Ct. App. 1991). In the present case, however, DCS’s
decision was not final, and the agency was not acting in a judicial capacity as there had been no
administrative hearing.

                                                    -18-
       to Drs. McMillan, Bernet and Walker (factor 5). There is no evidence that
       Father’s anger issues have had any negative impact on the child, however,
       there is overwhelming evidence that Mother’s falsely founded obsession has
       had and will harm the child.

       f. The home, school, and community record of the child shows that he is not
       progressing in school as he should and this weighs heavily in favor of the
       father. Further, the child continues to act out sexually in the mother’s home
       and around other children (factor 6).

       g. There is no evidence of physical or emotional abuse of the child by Father.
       However, Mother is convinced that the father has sexually abused the child.
       This falsely held belief on her part and her false accusations against Father is
       in and of itself abuse of the child according to Dr. Ackerman. This weights
       [sic] heavily in Father’s favor (factor 8).

       h. The most significant factor is that the Mother has not been willing to
       facilitate and encourage a close and continuing parent child relationship
       between the child and the other parent. This is evidenced by her continued
       attempts to convince health care professionals that the Father is a sexual victim
       and abuser and that this child has been abused. She continues to insist that
       there should be supervised visitation between the child and the father. This
       heavily weighs in favor of the father (factor 10).

       From the beginning of these proceedings in 2004, the Mother has repeatedly
       attempted to restrict Father’s contact with his son. Substantially all of the
       allegations made by [Mother] in the current proceedings were made to this
       court through various pleadings, motions and evidentiary hearings in 2004 and
       at the hearing in 2005. The court finds the latest allegations, specifically those
       of sexual abuse on the part of the Father to be untrue.

Based upon its analysis of the statutory factors, the court concluded that “the child’s best
interests are served by transferring the designation of primary residential parent from Mother
to Father.”

       Mother takes the position that the trial court erred in considering statutory factor 10
as the most significant factor in light of DCS’s indication of abuse. Tenn. Code Ann. § 36-6-
106(a)(10) requires the court to consider:




                                              -19-
       Each parent or caregiver’s past and potential for future performance of
       parenting responsibilities, including the willingness and ability of each of the
       parents and caregivers to facilitate and encourage a close and continuing
       parent-child relationship between the child and both of the child’s parents,
       consistent with the best interest of the child.

As Mother points out, the court must also consider any evidence of child abuse as required
by Tenn. Code Ann. § 36-6-106(a)(8). Mother further asserts that it is unreasonable and “a
blatant contravention of the priority policy of this State to protect sexually abused children”
to require a parent to facilitate a close relationship with an abusive parent or run the risk of
losing custody. Since she was acting pursuant to the DCS safety plan and in accordance with
DCS’s indication of abuse, Mother argues, factor 10 should not apply.

       This court can appreciate that there are circumstances when reliance on factor 10
might be inappropriate. We do not, however, find this to be such a case. The trial court
found that Mother engaged in a consistent pattern of statements and behaviors designed to
establish abuse by Father. Without looking at the period of time covered by the DCS safety
plan and indication, we find that the evidence does not preponderate against the trial court’s
finding that Mother exhibited an unwillingness to encourage and promote the child’s
relationship with Father. There are ample facts in the record to support a conclusion that,
before the DCS investigation, Mother did not support a healthy relationship between Father
and Child.

     Mother also asserts that the trial court violated the Protective Parent Reform Act
(“PPRA”), Tenn. Code Ann. § 36-6-112, which states:

       (c) If a parent makes a good faith allegation based on a reasonable belief
       supported by facts that the child is the victim of child abuse, child neglect, or
       the effects of domestic violence, and if that parent acts lawfully and in good
       faith in response to that reasonable belief to protect the child or seek treatment
       for the child, then that parent shall not be deprived of custody, visitation, or
       contact with the child, or restricted in custody, visitation, or contact, based
       solely on that belief or the reasonable actions taken based on that belief.


       (d) If an allegation that a child is abused is supported by a preponderance of
       the evidence, then the court shall consider such evidence of abuse in
       determining the visitation arrangement that is in the best interest of the child,
       and the court shall not place a child in the custody of a parent who presents a
       substantial risk of harm to that child.


                                              -20-
This argument fails for several reasons. Mother never raised the issue of the PPRA below
and therefore, the issue is arguably waived. Moreover, although the statute was not raised
and the trial court thus did not tailor its findings to the PPRA, the trial court’s findings
support a determination that the requirements of the PPRA are not met in this case. The
PPRA applies “[i]f a parent makes a good faith allegation based on a reasonable belief
supported by facts . . . . ” The trial court found that Mother’s allegations of sexual abuse by
Father were untrue, and that Mother had become preoccupied with the notion that Father was
abusing the Child and refused to let go of that obsession despite the lack of evidence to
support it. Thus, the trial court’s findings indicate that Mother did not meet the “good faith”
and “reasonable belief” requirements of the PPRA. In addition, the trial court’s best interest
determination was not “based solely on that belief [that the child was the victim of abuse] or
the reasonable actions taken based on that belief.” Tenn. Code Ann. § 36-6-112(c). The trial
court relied on six of the factors set forth in Tenn. Code Ann. § 36-6-106(a) in deciding to
change the primary residential parent to Father.


        In its amicus curiae brief, Justice for Children (“JFC”) argues that the trial court
improperly relied on parental alienation syndrome (“PAS”) in making its determination to
change the primary residential parent. According to JFC, the Bernet/Walker report
“demonstrates that their recommended switch in custody is based on the discredited ‘junk
science’ of ‘Parental Alienation Syndrome.’”10 JFC further urges this court to hold that PAS
is not admissible under Tennessee law.


        The premise underlying the arguments of JFC is that Drs. Bernet and Walker based
their recommendations upon the theory of PAS. We find no support for this premise in the
record. Nowhere in the Bernet/Walker report is there any mention of or reference to PAS.
At trial, Dr. Bernet was questioned by Mother’s attorney concerning the symptoms of PAS
and gave the following response: “I’m happy to discuss this, but I guess I should mention,
that it doesn’t pertain to this case. We did not say anybody in this case had parental
alienation syndrome, but if you want me to, I can tell you about it.” Although Mother’s
second expert, Dr. McMillan, addressed PAS in a letter critiquing the Bernet/ Walker report,
he modified his position after hearing the testimony of Drs. Bernet and Walker: “[Dr.
Bernet’s] position was not that [PAS applied], and he said clearly that–there is no parental
alienation of affection in this case. That’s not what he was trying to convey. And I
misunderstood that.”



        10
         According to JFC, the proponents of PAS consider it to be a psychological disorder, arising almost
exclusively in the context of custody disputes, in which one parent, usually the mother, programs or
brainwashes a child to hate the other parent, usually the father.

                                                   -21-
       There is no support for the position of amicus curiae that PAS formed the basis for
the recommendation of Drs. Bernet and Walker. Evidence of PAS was not admitted in this
case. We find no merit in the argument of JFC.


                                              Rule 60 motion


       Mother argues that the trial court erred in denying her motion for Rule 60 relief and
for recusal.11


       Our review of a trial court’s decision on a Tenn. R. Civ. P. 60 motion for relief is
under an abuse of discretion standard. Henry v. Goins, 104 S.W.3d 475, 479 (Tenn. 2003).
Likewise, except in certain limited circumstances not applicable here, “the decision to recuse
rests within the sound discretion of the trial court and its decision will be upheld unless a
clear abuse of discretion is established.” Curry v. Curry, No. M2007-02446-COA-R3-CV,
2008 WL 4426895, at *7 (Tenn. Ct. App. Sept. 18, 2008). A trial court abuses its discretion
only when it applies an incorrect legal standard or when it reaches a decision against logic
or reasoning that causes an injustice to the complaining party. Eldridge v. Eldridge, 42
S.W.3d 82, 85 (Tenn. 2001). Under this standard, we are required to uphold the ruling “as
long as reasonable minds could disagree about its correctness.” Caldwell v. Hill, 250 S.W.3d
865, 869 (Tenn. Ct. App. 2007). Furthermore, “we are not permitted to substitute our
judgment for that of the trial court.” Id. Thus, under the abuse of discretion standard, we
give great deference to the trial court’s decision. See Goins, 104 S.W.3d at 479.


       On March 5, 2009, Mother filed a Motion to Vacate Memorandum Opinion and Order
and for Recusal. Mother’s motion sets out the following factual basis for her motion:


        Respondent avers that, upon information and belief the following occurred
        since the Order was rendered and the matter appealed: Around the Christmas
        holidays, this Court, Judge Ross Hicks, saw counsel, Roger Maness, at a
        Christmas party given by a person named Larry Wilkes. Judge Hicks
        approached Mr. Maness and stated that he, Judge Hicks, believed he was going
        to report Mr. Greene to the Board of Professional Responsibility for


        11
           In her reply brief, Mother also asserts that the trial court erred in allowing supplementation of the
record on appeal with documents filed in a Davidson County Chancery Court case. These documents were
not considered by the trial court in its decision and have not been considered by this court in reviewing the
trial court’s decision on appeal.

                                                     -22-
       inappropriate conduct Judge Hicks personally alleged to have observed during
       the trial which resulted in the appealed Order. Judge Hicks stated to Mr.
       Maness that he believed Mr. Maness knew that Attorney Fred Greene had
       committed a violation of the Code of Professional Conduct because Mr.
       Maness had changed the seating arrangement between Mr. Greene and the
       Movant, Ms. Georgia Dunn Cone. Judge Hicks further stated that the basis of
       the report to the Board of [Professional] Responsibility would be that Mr.
       Greene was “holding hands” with Ms. Dunn Cone during the proceedings that
       were held in this Court and that the hand holding indicated an “inappropriate
       relationship” between the Respondent and her counsel.


Mother denied the existence of any improper relationship between herself and Mr. Greene
and asserted that the trial court should have disclosed its concern during the proceedings to
allow her and Mr. Greene to respond. Mother argued:


       The Court’s erroneous belief that an inappropriate relationship was happening
       while the case was ongoing, coupled with the Court’s failure to disclose the
       belief at the time and Judge Hicks’ comments at the Christmas party, would
       cause a reasonable person to believe that the Court was substantially biased
       against Ms. Dunn Cone and/or her counsel, and that such bias negatively
       affected the Court’s decision to Respondent’s prejudice.


Based upon this reasoning, Mother requested that the court vacate it orders entered on
September 9, 2008, and December 2, 2008, and recuse itself from further proceedings. In
support of her motion, Mother submitted her own affidavit as well as the deposition of Mr.
Maness detailing his recollection of the conversation with Judge Hicks.


        The trial court entered a memorandum opinion and order on June 15, 2009, denying
both of Mother’s requests for relief. The trial court concluded that an objective reading of
the conversation in question would not lead a reasonable person to believe the conversation
evidenced bias toward Mother or her attorney. Furthermore, the trial court emphasized that
“any perception that the court may have had regarding the relationship between Ms. Dunn
Cone and Mr. Greene arose as a result of the actual observance of witnesses and evidence
given during the trial or in proceedings leading up to it.” Thus, the observations were not
extra-judicial and did not evidence a personal bias. The court stated that, “A judicial bias,
i.e. a bias that arises because of conduct, observations or evidence occurring or presented
during the proceedings, is not inappropriate and is unavoidable.” Furthermore, the trial court


                                             -23-
concluded that an overview of the proceedings did not support allegations of bias. Although
he disagreed with certain of the court’s rulings, Mr. Maness considered the proceedings to
be fair and impartial.


       On appeal, Mother emphasizes that the trial court should have disclosed its concern
during the proceedings. In its memorandum opinion, the trial court noted that Mother “cited
no authority which would have required the court to have done so.” Mother’s arguments on
appeal do not provide any challenge to the legal principles applied by the trial court in
denying her motion.12 We find no abuse of discretion here.


       We deny Father’s request for attorney fees on appeal as we do not find this appeal to
be frivolous.


                                              C ONCLUSION


      The decision of the trial court is affirmed. Costs of this appeal are taxed against
Mother, for which execution may issue if necessary.


                                                          _________________________________
                                                          ANDY D. BENNETT, JUDGE




        12
           Recusal is warranted “when a person of ordinary prudence in the judge’s position, knowing all of
the facts known to the judge, would find a reasonable basis for questioning the judge’s impartiality.” Alley
v. State, 882 S.W.2d 810, 820 (Tenn. Crim. App. 1994). To disqualify a judge, bias “must stem from an
extrajudicial source and not from what the judge hears or sees during the trial.” Wilson v. Wilson, 987
S.W.2d 555, 562 (Tenn. Ct. App. 1998). The fact that a judge rules against a party does not necessarily
indicate bias and is not a ground for recusal. State v. Reid, 213 S.W.3d 792, 816 (Tenn. 2006).

                                                   -24-